Citation Nr: 0829761	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania 


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post avulsion soft tissue injury with limited fasciotomy and 
subsequent large and constantly painful muscle hernia, right 
anterior lower leg (muscle herniation of the right anterior 
lower leg), currently evaluated as 10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for status post degenerative changes of the right 
ankle.

3.  Entitlement to a compensable initial disability rating 
for scars on the right calf.

4.  Entitlement to an effective date earlier than July 17, 
2003 for a grant of service connection for status post 
degenerative changes of the right ankle. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. The medical evidence shows that the veteran's muscle 
herniation of the right anterior lower leg results in 
swelling and tenderness and has a functional impairment of 
limiting the veteran's ability to stand or walk for a prolong 
period of time; and is productive of moderately severe muscle 
disability. 
 
2. The medical evidence shows that in November 2000 the 
veteran had 10 degrees extension and 35 degrees flexion in 
his right ankle, and that in April 2004 the veteran had a 
full range of motion in his right ankle. 

3. The veteran's scars on his right calf do not exceed 16 
square centimeters, nor are they productive of any functional 
limitation.  

4. The veteran did not file a claim for service connection 
for status post degenerative changes of the right ankle until 
July 17, 2003. 


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for service connected 
muscle herniation of the right anterior lower leg are met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71(a) 
Diagnostic Codes 5262, 5312 (2007).    

2. The criteria for a rating in excess of 10 percent for 
service connected status post degenerative changes of the 
right ankle are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71(a) Diagnostic Codes 5003, 5271 
(2007).   

3. The criteria for a grant of a compensable evaluation for 
scars on the right leg have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.118, Diagnostic Code 7804, 7805 (2007).

4. The criteria for assignment of an effective date earlier 
than July 17, 2003 for a grant of service connection for 
status post degenerative changes of the right ankle have not 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in February 2004 
and July 2005. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The March 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although the notification obligations were not met before 
initial RO decision in March 2006, the Board finds this 
timing error non-prejudicial since the veteran was afforded 
an opportunity to respond in light of this notice before 
issuance of the August 2006 Statement of the Case (SOC). See 
Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The VCAA letters sent to the veteran in February 2004, July 
2005, and March 2006 do not meet the requirements of Vazquez-
Flores and are not sufficient as to content and timing, 
creating a presumption of prejudice. Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

The totality of the record indicates that the veteran was 
provided with appropriate notice as to the types of evidence 
that would substantiate his claims. Subsequent to receipt of 
his claim in December 2003, the veteran was advised by the 
February 2004 letter that such evidence would include any 
evidence indicating that his service-connected right leg 
disability had worsened. He was also advised to submit any 
other evidence of an increased disability, including any 
doctor's statement as to physical and clinical findings and 
results of any laboratory tests or findings. Additionally, he 
was advised to submit statements from any individuals that 
have observed an increasing severity in his disorders. A May 
2004 RO decision provided notice of the rating code used to 
evaluate the veteran's claims. Subsequently, the veteran was 
afforded an opportunity to respond in light of the notice 
before subsequent adjudication in an August 2006 Statement of 
the Case (SOC). Based on this evidence, a reasonable person 
can be expected to understand from the RO decision what was 
needed to support his increased rating claims. The veteran 
was afforded an opportunity to respond in light of this 
notice before subsequent adjudication in the August 2006 SOC. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication. Sanders, supra; 
Simmons, supra. Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claims. The veteran and his 
representative have not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


II. Analysis

A. Increased ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

In cases in which the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  However, if an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In either case, however, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration that different 
ratings may be warranted for different time periods.

Service medical records from February 1991 show that the 
veteran's right leg was struck by a metal rod from a 
howitzer. The metal rod penetrated the veteran's right 
anterior leg muscle, resulting in a through and through 
wound. 

By way of a February 1993 rating decision, the RO granted 
service connection for a  right leg muscle disability and 
assigned a 10 percent rating under Diagnostic Code (DC) 5262. 

VA treatment records, dated October 2003, reflect that the 
veteran sought Emergency Room treatment for right leg pain. 
He described it as sharp and severe pain that was exacerbated 
by prolonged standing. Upon physical examination, the 
veteran's right leg was noted to have anterior swelling and 
mild tenderness. He was treated  with medication and 
discharged in stable condition and recommended orthopedic 
follow-up. In December 2003, a physician recommended that the 
veteran limit prolonged standing to no more than four hours a 
day at his job. MRI results, dated February 2004, showed that 
the right tibia and fibula were unremarkable with no evidence 
of acute osseous abnormality. However, the results also 
showed that the veteran may have a hematoma or lipoma. 

Private medical records, dated January 2006, reflect that the 
veteran reported that he could not walk more than 10 minutes 
before his right leg would cramp. This limitation interfered 
with his occupation as a cook. Upon physical examination, the 
veteran's right lower leg was noted to have an increased 
circumference, particularly in the middle section. There was 
a dark-colored scar measuring 4 x 2.5 centimeters and muscle 
herniation over the lateral peroneal muscle and the tibialis 
muscle. 



The veteran was found to have the following ranges of motion 
in his ankle:


Right Ankle
Left Ankle
Extension
10 degrees
15 degrees
Flexion
35 degrees
40 degrees

The veteran was diagnosed with a muscle hernia of the right 
lower leg accompanied by symptoms of pain. His scar was noted 
to be non-irritated.  

There are two recent VA examinations associated with the 
record. The report of the first VA examination, dated in 
November 2000, reflects that the veteran had muscle 
herniation in his right lower leg, causing pain that 
increases upon physical exertion. The veteran reported that 
he could only walk three blocks before experiencing pain in 
his right lower leg. 

The report of the second VA examination is dated April 2004. 
At that examination, the veteran reported that he had to 
retire from his usual occupation as a cook because his right 
leg disability prevented him from standing for more than four 
hours. However, he was still able to walk or stand for about 
three or four hours. 

On examination, the examiner noticed that the veteran walked 
with a small limp to the right side. The veteran had a soft 
mass at the mid shaft of the right anterior tibia. Palpation 
of the right tibia showed no mal-alignment, angulation of the 
tibia, or false joint. The examiner also found two 
superficial scars, measuring 3.5 x 4.5 cm and 2 x 2 cm. 
Neither scar had an adherence to the underlying tissue, 
contracture, keloid formation, or pain to touch. The 
veteran's range of motion in his ankle was found to be the 
following:
 

Right Ankle
Dorsiflexion
0 to 20 degrees 
(normal range, with 
no pain)
Plantar Flexion
0 to 45 degrees 
(normal range, with 
pain at 45 degrees)
    
The examiner noted that there was tenderness at the anterior 
and lateral aspects of the right ankle. However, there was no 
effusion, instability, or erythematous changes, but there was 
weakness in the anterior tibialis muscle. 

The report contains diagnoses of (1) status post avulsion 
soft tissue injury of the right anterior lower leg, status 
post healed fracture of the right tibia, with residual pain, 
with residual soft tissue mass at the anterior tibia; and (2) 
status post degenerative changes of the right ankle, 
degenerative changes at the right lower end of the tibia with 
residual pain and residual weakness on dorsiflexion.

1. Muscle herniation of the right anterior lower leg, 
currently rated as 10 percent disabling

The veteran's service-connected muscle herniation disability 
is currently evaluated as 10 percent disabling under a 
hyphenated diagnostic code of Diagnostic Code 5399-5262.  
This reflects the provisions of 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part, 
followed by "99."  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after the hyphen.  Regulations 
provide that when a disability is encountered that is not 
specifically addressed in the rating schedule, it will be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous. 38 C.F.R. § 4.20.

The RO has rated the veteran's service-connected muscle 
herniation disability as 10 percent disabling under the 
provisions of Diagnostic Code 5399-5262.  38 C.F.R. § 4.73, 
Diagnostic Code 5399 refers generally to muscle injury 
disabilities and is not associated with any specific rating 
criteria.  See 38 C.F.R. §§ 4.27, 4.73.

Here the RO has evaluated the service-connected muscle 
herniation disability as analogous to an impairment of the 
tibia and fibula, under 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  Under that code, nonunion of the tibia and fibula with 
loose motion and requiring a brace warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5262 (2007).  Malunion of 
the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation; with moderate knee or ankle 
disability, a 20 percent evaluation is warranted; and with 
slight knee or ankle disability, a 10 percent evaluation is 
warranted. Id.

Since the medical evidence shows that this is a muscle injury 
to Muscle Group XII, another potentially applicable code is 
Diagnostic Code 5312, which provides for evaluation of Muscle 
Group XII.  38 C.F.R. § 4.73, DC 5312.  The function of Group 
XII muscles is dorsiflexion; extension of toes; and 
stabilization of arch. These muscles include tibialis 
anterior, extensor digitorum longus, extensor hallucis 
longus, and peroneus tertius.  Under that code, a moderate 
disability warrants a 10 percent rating; a moderately severe 
disability warrants a 20 percent rating; and a severe 
disability warrants a 30 percent rating. 

The veteran started reporting severe pain in the right calf 
in October 2003 and has received periodic treatment for the 
disability since that time.  The veteran's disability 
prevents him from standing for long periods of time and 
forced him to retire from his occupation as a cook.  Most 
recently, private medical records from January 2006, reflect 
that the veteran cannot walk longer than ten minutes before 
experiencing cramping in his right calf. 

After resolving all doubt remaining in favor of the veteran, 
and comparing the veteran's symptoms to the provisions of the 
rating schedule, the Board finds that the criteria for a 20 
percent rating have been met for the service-connected muscle 
herniation of the right anterior lower leg.  

In sum, the Board finds that the condition of the veteran's 
service connected muscle herniation of the right anterior 
lower leg is productive of a moderately severe muscle 
disability; and therefore approximates the criteria for a 
rating of 20 percent under DC 5312.  The record reflects that 
the veteran has consistently complained of pain in his right 
calf; and the examination findings show that the veteran's 
right calf remains swollen and tender.  The veteran reported 
that he is limited in his ability to stand or walk and that 
he had to leave his occupation as a cook as a result of 
physical limitations caused by muscle herniation of his right 
calf. 

The Board finds that the medical and lay evidence shows that 
the condition of the veteran's right anterior lower leg 
muscle herniation approximates a moderately severe nature 
contemplated by DC 5312. Id.  Thus, a rating of 20 percent 
for a moderately severe disability under DC 5312 is 
warranted. 

The Board finds that the evidence viewed in its entirety, 
however, does not show that the veteran's service-connected 
muscle herniation of the right anterior lower leg is 
productive of symptomatology meeting criteria so as to 
warrant a higher disability rating under any pertinent rating 
criteria.  As discussed above, there is no evidence that 
there is disability analogous to malunion of the tibia and 
fibula with marked ankle disability; or that the condition of 
the disability is productive of severe impairment of Muscle 
Group XII.  38 C.F.R. Part 4, Diagnostic Codes 5262, 5312.  
Therefore, the preponderance of the evidence is against a 
claim for a disability rating in excess of that granted here 
for the veteran's service-connected muscle herniation of the 
right anterior lower leg. 

2. Status post degenerative changes of the right ankle, 
currently rated as 10 percent disabling

The veteran contends that his status post degenerative 
changes of the right ankle warrants a rating in excess of 10 
percent.  That disability is currently rated under DC 5003.  
Under this code, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

DC 5271 addresses limitation of motion of the ankle. Under DC 
5271, a 20 percent rating is warranted for "marked" 
limitation of motion of the ankle. 38 C.F.R. § 4.71(a), DC 
5271. The medical evidence does not show that the veteran has 
a marked limitation of motion in his right ankle. The April 
2004 VA examination report shows that the veteran had a full 
range of motion in his right ankle. More recently, private 
medical records, dated January 2006, show that the veteran 
had 10 degrees extension and 35 degrees flexion. Although the 
veteran was experiencing some limitation of motion in his 
right ankle, the Board finds that the medical evidence does 
not show that the veteran's range of motion approximates a 
marked limitation of motion, as contemplated by DC 5271. 
Thus, the veteran does not meet the criteria necessary for a 
rating in excess of 10 percent under DC 5271. 

In sum, the medical evidence shows that the veteran has 
degenerative changes in his right ankle, but does not have a 
limitation of motion in his right ankle warranting a rating 
in excess of 10 percent. The Board finds that a 10 percent 
rating for status post degenerative changes of the right 
ankle under DC 5003 is appropriate. In sum, the preponderance 
of the evidence is against the veteran's claim for a 
compensable disability rating in excess of the currently 
assigned 10 percent for status post degenerative changes of 
the right ankle. 

3. Scars on the right calf, currently rated as 0 percent 
disabling

The veteran contends that the two scars on his calf from a 
service connected injury warrant a compensable disability 
rating.  By way of a May 2004 rating decision, the RO granted 
service connected for scars on his right calf and assigned a 
non-compensable rating under DC 7805.  

The veteran's scars on his right calf carry a noncompensable 
rating under the rating criteria for scars found at 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7805 (2007).  This code rates 
scars that are not on the head, face, or neck, based on 
limitation of function of the part affected. Other possibly 
applicable codes include DC 7802, which applies to scars that 
are superficial and do not cause limited motion. A 
superficial scar is one not associated with underlying soft 
tissue damage.  To be compensable under this diagnostic code, 
the scar must cover an area or areas of 144 square inches or 
greater. Additionally, a compensable rating is applicable 
under DC 7804 for scars that are superficial and painful upon 
examination.

The medical evidence shows that the veteran has two 
superficial scars on his right calf: one measuring 3.5 x. 4.5 
cm and the other measuring 2 x 2 cm. Neither scar adheres to 
the underlying tissue. Also, the scars do not have 
contracture, keloid formation, or pain upon palpation. Thus, 
the medical evidence does not show that the veteran meets any 
of the criteria necessary for a compensable rating under any 
diagnostic code covering scars. See 38 C.F.R. § 4.118, DCs 
7801-7805. Therefore, the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
rating for scars on the right calf. 

B. Effective date earlier than July 17, 2003 for a grant of 
service connection for status post degenerative changes of 
the right ankle

The veteran contends that the effective date of the grant of 
service connection for status post degenerative changes of 
the right ankle should be 1994 or 1995.  As explained below, 
in this case, because the law limits the effective date to 
the date of receipt of the claim for an original claim, an 
effective date earlier than July 17, 2003 is not warranted. 

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The 
effective date of an award of disability compensation based 
on a claim to reopen after a final disallowance shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(ii), (r). 

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified. 38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also 
Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the 
"identification" requirement of 38 C.F.R. § 3.155(a) is met); 
Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal Circuit 
declined to reverse interpretation in Rodriguez that an 
informal claim must be written) (non-precedential).

In brief, a claim, formal or informal, must be in writing, 
and must communicate a request for a determination of 
entitlement or evidence a belief in entitlement to a benefit, 
and the benefit sought must be identified. 

Correspondence from the veteran to the RO, received in July 
17, 2003, shows that the veteran reported his right leg 
disability had increased in severity and that he desired to 
file a claim. The veteran did not specifically mention 
arthritis in his right ankle or claim service connection for 
that. However, after submitting the July 17, 203 claim, 
during the veteran's April 2004 VA examination, the examiner 
noted arthritis in the veteran's right ankle and commented 
that it was secondary to his service connected muscle injury. 
In a May 2004 rating decision, the RO granted service 
connection for arthritis of the right ankle.    
 
Pursuant to 38 C.F.R. § 3.155, the Board finds that the July 
17, 2003 correspondence is an informal claim for the 
veteran's right ankle arthritis. Since for original claims 
the law only allows an effective date from the date of the 
claim, an effective date preceding the claim must be denied. 
See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).
 
A review of the veteran's claims file shows that there is no 
record of an informal or formal claim for service connection 
for status post degenerative changes of the right ankle prior 
to July 17, 2003.  Since the veteran submitted his claim more 
than one year after his separation from service, the law 
provides that the earliest effective date that can be 
assigned for his award of service connection, is July 17, 
2003.  Therefore, the preponderance of the evidence is 
against the veteran's claim for an earlier effective date for 
status post degenerative changes of the right ankle. 


ORDER

A rating of 20 percent for service connected muscle 
herniation of the right anterior lower leg is granted, 
subject to the statutes and payments governing the payment of 
monetary awards.

A rating in excess of 10 percent for service connected status 
post degenerative changes of the right ankle is denied.

A compensable rating for service connected scars on the right 
calf is denied.

An effective date earlier than July 17, 2003 for a grant of 
service connection for status post degenerative changes of 
the right ankle is denied. 



______________________________________________
ANDREW P. HINTON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


